Citation Nr: 0107986	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether a timely Substantive Appeal of an August 1992 rating 
decision, regarding an increased rating for lumbosacral 
strain, was filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which determined that a VA Form 9 received in September 
1996 was not timely filed to perfect an appeal of an August 
1992 rating decision.


FINDINGS OF FACT

1.  In rating decision of August 1992, the RO granted a 10 
percent rating for lumbosacral strain; notice was sent to the 
veteran later that month.

2.  In February 1993, the RO received a letter from the 
veteran that constitutes a Notice of Disagreement with the 
August 1992 rating decision.

3.  In February 1994, a Statement of the Case was mailed to 
the veteran and his representative at the time.

4.  The RO did not receive the veteran's VA Form 9, dated 
February 3, 1994, until September 1996.  In addition, the RO 
did not receive any correspondence which could be construed 
as a substantive appeal within 60 days after the Statement of 
the Case was mailed on February 1, 1994.


CONCLUSION OF LAW

The veteran's Substantive Appeal was not timely filed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he timely submitted a VA Form 9 in 
February 1994, in regard to his claim for an increased rating 
for the service-connected lumbosacral strain.  He submitted a 
copy of a VA Form 9 dated February 3, 1994, and contends that 
he mailed it to the RO at that time.

I.  Factual Background

In April 1992, the veteran filed a claim for an increased 
rating for back strain.  In an August 1992 rating decision, 
the RO granted a 10 percent rating for the service-connected 
lumbosacral strain, effective from April 13, 1992.  A 
noncompensable rating remained in effect from August 31, 
1957, through April 12, 1992.  Later in August 1992, the RO 
mailed the veteran a letter notifying him of the August 1992 
rating decision.

In February 1993, the RO received a letter from the veteran 
noting that he was responding to the August 1992 letter from 
the RO, and requesting that his claim be referred to the 
Board.  The veteran indicated that the severity of his back 
disability warranted higher than a 10 percent rating.  The RO 
considered this letter to be a notice of disagreement with 
the August 1992 rating decision.

On February 1, 1994, the RO issued a statement of the case to 
the veteran regarding the issue of an increased evaluation of 
the service-connected lumbosacral strain.  A copy was also 
forwarded to The American Legion, the veteran's 
representative at the time.  The February 1, 1994 letter 
informed the veteran that his argument or "Substantive 
Appeal" should be set forth on the enclosed VA Form 9.  In 
addition, the letter notes that if the RO did not hear from 
him in 60 days, it would be assumed that he did not intend to 
complete his appeal.

The next correspondence from the veteran contained in his 
claims file is a letter dated November 3, 1994, that the 
veteran sent to the Under Secretary for Health.  The letter 
was forwarded to the RO to respond to the veteran's statement 
that his "appeal to a claim for compensation has gone 
unanswered for more than two years now, while I am charged 
for medication prescribed to alleviate a service-connected 
disability . . . ."

In a letter dated in February 1995, the RO informed the 
veteran that the statement of the case had been issued on 
February 1, 1994, and that no substantive appeal had been 
received within the designated time limit.  Accordingly, the 
veteran was informed that he must submit new evidence to 
reopen the claim.

In a letter dated in September 1996, the veteran informed the 
RO that he had submitted to the RO a VA Form 9 on February 3, 
1994.  He enclosed a copy of that VA Form 9.  In a letter 
dated in October 1996, the RO informed the veteran of its 
decision that his appeal was not timely.  Later in October 
1996, the veteran filed a notice of disagreement with the 
October 1996 rating action.  Following the issuance of a 
statement of the case, the veteran timely filed a VA Form 9 
and requested a hearing before the Board in Washington, D.C.

A hearing was held in February 2001, before the undersigned, 
sitting in Washington, D.C.  The veteran acknowledged that he 
had received a copy of the statement of the case.  He 
testified that he had submitted the VA Form 9, dated in 
February 1994, directly to the VA through the United States 
mail.  The veteran stated that he had not used certified 
mail.  According to the veteran, he had made a copy of the 
form and kept it.  He submitted the duplicated copy of the VA 
Form 9 after his claim was denied.

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the present case, however, the Board finds that neither 
additional development nor additional notice to the veteran 
is required.  In two letters dated in October 1996 from the 
RO and in the December 1996 Statement of the Case, the 
veteran received the appropriate notification of the 
requirements of filing a timely appeal.  He has not 
identified any additional evidence, and the record does not 
indicate that there is any additional evidence available, 
which would be pertinent to the issue of whether the RO 
received a VA Form 9, or other document constituting a 
Substantive Appeal, in a timely manner.  Accordingly, the 
claim need not be remanded pursuant to the above noted change 
in law.

Filing a timely appeal requires several steps.  After the RO 
renders a determination, the claimant has one year from the 
date that decision was mailed to him or her to file a Notice 
of Disagreement.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination is presumed to be the same as the date of that 
letter.  38 C.F.R. § 20.302(a) (2000).  After the RO receives 
a Notice of Disagreement, it must issue to the claimant a 
Statement of the Case.  Thereafter, the claimant must submit 
a Substantive Appeal in a timely manner to perfect the 
appeal.  38 C.F.R. § 20.202 (2000).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (RO) mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the decision being appealed, whichever 
period ends later.  The date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b) (2000).  A response which is postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  However, in the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA, excluding Saturday, Sunday and any legal holiday.  
38 C.F.R. § 20.305(a) (2000).

In the instant case, the veteran was notified of the August 
1992 rating decision awarding a 10 percent rating for the 
service-connected lumbosacral strain later that month.  He 
timely submitted a Notice of Disagreement, received in 
February 1993.  A Statement of the Case was issued on 
February 1, 1994.  As noted above, the veteran was required 
to submit a Substantive Appeal or VA Form 9 within one year 
of the rating decision or within 60 days of issuance of the 
Statement of the Case, whichever was later.  In this case, 60 
days after issuance of the Statement of the Case was the 
later date and expired in early April 1994.

The evidence of record does not show that the RO received a 
VA Form 9 until September 1996, when the veteran submitted a 
reputed copy of a VA Form 9 dated February 3, 1994.  In 
addition, the RO received no other correspondence 
constituting a Substantive Appeal with regard to this issue 
until at least the letter dated in November 1994, mailed to 
the VA Under Secretary for Health.  Neither the letter 
received at the VA in November 1994 nor the VA Form 9 
received at the RO in September 1996 constitute a timely 
Substantive Appeal.

Although the veteran has testified that he mailed the VA Form 
9 dated February 3, 1994, at that time, the evidence does not 
confirm that the RO received that document until the veteran 
submitted a duplicate copy of it in September 1996.  As there 
is no evidence that the RO actually received the VA Form 9 
dated in February 1994, or any other correspondence from the 
veteran prior to November 1994 which could be construed as a 
Substantive Appeal, the Board must find that a timely appeal 
was not filed.


ORDER

The RO did not receive a timely filed Substantive Appeal with 
regard to the August 1992 rating decision.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

